Citation Nr: 1418689	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested by skin growths, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to service connection for skin growths.  In October 2010, the Veteran filed a Notice of Disagreement (NOD).  In September 2011, the RO furnished the Veteran a Statement of the Case (SOC).  In September 2011, the Veteran filed a Substantive Appeal (VA Form 9).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In June 2012, the Veteran testified via videoconference before the below-signed Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will 
notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of service connection for a disability manifested by skin growths.  VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.

The Veteran maintains that he was exposed to herbicides and dichlorodiphenyl-trichlloroethane (DDT) during service.  He contends that he now has skin growths as a result of his in-service exposure.  Specifically, the Veteran contends that he began to notice the appearance of a number of skin growths after his return from Vietnam, which have continued (to this date) and have grown on the areas of his body.  See July 2010 Letter from the Veteran ("a number of skin growths, which started appearing after I returned from Vietnam and have continued to this date, have grown on the areas of my body...").

A review of the Veteran's service records confirms that the Veteran served in the Republic of Vietnam during the requisite period, and he is presumed to have been exposed to herbicides during such service.  38 U.S.C.A. § 1117(f).  The Veteran's DD Form 214 reveals that his Military Occupational Specialty (MOS) was that of a preventive medicine specialist and a sanitary inspector (i.e., a bio-environment engineering specialist).  In a July 2010 letter, the Veteran stated "one of the duties I performed while in country [Vietnam] was that of a military quarantine inspector.  This duty involved inspecting and treating (with DDT) military air cargo that was leaving the country via aircraft."  The Veteran further stated that he was exposed to DDT while spraying it in closed aircrafts.  The Veteran testified to the same during the June 2012 hearing.

During the June 2012 hearing, the Veteran stated that he was being treated by a private physician for about 30 to 50 skin growths.  The Veteran recounted that he had skin growths on his left leg that erupted and itched, and that he has had skin growths on his face, back and chest.  The record evidence contains private treatment records, which show that the Veteran had an excision of a sebaceous cyst from the left posterior knee area in January 2005.

In order to determine whether the Veteran has a presently existing disability manifested by skin growths (skin lesions, tags, or cysts), as well as to determine whether any of the same may be associated with the Veteran's accounts of his in-service exposure to herbicides, including DDT, a VA examination and medical opinion are needed to address these medical factors before a decision can be made in this appeal.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his skin growths (lesions, tags, and cysts) on the legs, face, chest and back, since the January 2005 excision of the sebaceous cyst from his left leg.  (Please note the private treatment records from Dr. Y., Family Practice Physicians of Spartanburg, from December 2004 to July 2010, are already associated with the claims file).  After securing any necessary releases, obtain any outstanding records properly identified by the Veteran, and that are not already of record.  If any properly identified records are requested and unavailable, then the claims file should be annotated as such and the Veteran should be so notified.

2.  Schedule the Veteran for an examination to determine the nature and etiology of all skin disorders from which the Veteran suffers.  The entire claims folder, as well as a copy of this REMAND, shall be made available to and reviewed by the examiner. 

The examiner is asked to provide an opinion addressing the following questions:

(a).  Based on the evidence of record, does the Veteran currently suffer from a disability manifested by skin growths, lesions, tags, and/or cysts?  If so, please identify the diagnosis (or diagnoses) of any such skin disorder that is found to be present.

(b).  With respect to each skin disorder diagnosed, is it at least as likely as not (i.e., 50 percent or greater probability) that any such disorder had its onset in service, or is otherwise related to any in-service event or injury , including the Veteran's exposure to herbicides and DDT?

(c).  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's exposure to DDT, due to his having sprayed the insecticide in closed aircrafts and having used the insecticide to treat military cargo during his active duty service in Vietnam, contributed in any way to cause any currently diagnosed skin disorder that the Veteran now has?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles.

3. After the above actions have been accomplished, the issue of entitlement to service connection for a disability manifested by skin growths should be re-adjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be provided an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



